Title: From Alexander Hamilton to James Miller, 26 May 1800
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            Head Quarters Union Brigade May 26th. 1800
          
          I have examined the Scale on which transportation of private stores is proposed to be allowed to officers stationed at remote posts. It appears to me to be a proper one, and, as far as my sanction is necessary, it is given—
          With consideration I am, Sir, yr. obt ser.
          
            A Hamilton
          
          Js Miller Esr.—
        